DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following correspondence is a non-final Office Action for application no. 16/996,312 for a WINDOW SHELF ASSEMBLY, filed on 8/18/2020.  Claims 1-9 are pending.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-6 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation "said rods" therein.  There is insufficient antecedent basis for this limitation in the claim.  Claims 4-6 are rejected for the same reasons as dependent on claim 3. 
Claim 5 contains the term wherein “said second bracket has a primary portion and a secondary portion,” however, the primary portion and secondary portion of the second bracket have already been defined in claim 4.  Therefore, it is unclear whether the primary and secondary portions referenced in claim 4 are intended t constitute new members or refer to the previous members.  Claim 6 is rejected for the same reasons as dependent on claim 5. 
Claim 9 recites the limitation "said rods" therein.  There is insufficient antecedent basis for this limitation in the claim.  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 7 and 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhang (U.S. Pat. 10,295,221).
Regarding claim 1, Zhang teaches a window shelf assembly being temporarily attachable to a window for supporting objects to be displayed at the window, said assembly comprising: a first bracket being positionable on a window sill; a plurality of bars, each of said bars being coupled to said first bracket; a second bracket having each of said bars being coupled thereto such that said second bracket is spaced from said first bracket; and an arm being movably disposed on said second bracket, said arm being abutting a wall in which the window is positioned for supporting said bars on a horizontal plane wherein said bars are configured to define a support surface for displaying an object.

[AltContent: textbox (second portion)][AltContent: arrow][AltContent: arrow][AltContent: textbox (first portion)][AltContent: textbox (arm)][AltContent: arrow][AltContent: textbox (second bracket)][AltContent: arrow][AltContent: textbox (first bracket)][AltContent: arrow][AltContent: textbox (plurality of bars)][AltContent: arrow][AltContent: arrow]
    PNG
    media_image1.png
    359
    604
    media_image1.png
    Greyscale



Regarding claim 2, Zhang teaches the assembly according to claim 1, wherein said first bracket has a first portion forming an angle with respect to a second portion, said first portion being positionable between a window and the window sill having said second portion lying on the window sill, said second portion having a distal edge with respect to said first portion.
Regarding claim 3, as best understood, Zhang teaches the assembly according to claim 2, wherein each of said bars has a first end and a second end, said first end of each of said rods being coupled to said distal edge of said second portion of said first bracket, said bars being spaced apart from each other and being distributed along a full length of said second portion.
Regarding claim 4, as best understood, Zhang teaches the assembly according to claim 3, wherein said second bracket has a primary portion forming an angle with a secondary portion, said secondary portion having a distal edge with respect to said primary portion, said second end of each of said bars being coupled to said distal edge of said secondary portion.
Regarding claim 7, Zhang teaches the assembly according to claim 1, wherein: said arm has a first end and a second end; and a foot (7) being coupled to said arm such that said foot abuts the wall, said foot having a first surface and a second surface, said first surface being coupled to said second end of said arm, said first surface lying on a plane being oriented at an angle with respect to an axis extending through said first end and said second end of said arm (see Fig. 4).
Regarding claim 8, Zhang teaches the assembly according to claim 7, further comprising a pad (11) being coupled to said second surface of said foot such that said pad abuts the wall, said pad being comprised of a resiliently compressible material (plastic) wherein said pad is configured to frictionally engage the wall.
Allowable Subject Matter
Claims 5 and 6 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claim 9 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. USP 3010534, 943436 (window shelf assemblies).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NKEISHA J. SMITH whose telephone number is (571)272-5781. The examiner can normally be reached Normal hours: M/Th 7-4; T 9-5; W 7-3; F 7-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NKEISHA SMITH/Primary Examiner, Art Unit 3632                                                                                                                                                                                                        July 5, 2022